Citation Nr: 0717678	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial disability rating for chronic 
lumbar strain, currently evaluated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel






INTRODUCTION

The veteran had active service from March 2003 to January 
2004. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision, the RO granted service connection for chronic 
lumbar strain and assigned an initial disability rating of 20 
percent, effective January 6, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that her chronic lumbar strain 
disability is worse than her initial disability rating 
reflects.  The veteran underwent a VA general medical 
examination in January 2005.  Although tenderness and muscle 
spasm were observed, the veteran's gait and posture were 
normal.  Further, the examiner noted that a December 2004 MRI 
and March 2005 diagnostic studies were within normal limits.  

Range of motion was not measured in January 2005 due to the 
veteran's complaints of pain.  She also described episodes of 
pain radiating up to her head and down one or both legs.  The 
examiner concluded the veteran's functional loss due to this 
pain was 100%.  This depiction is not consistent with the 
objective medical evidence of record.  The January 2005 VA 
examination report does not provide sufficient evidence to 
determine whether the veteran is entitled to a higher initial 
disability rating.  

To ensure VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the claim is 
REMANDED for the following development:



1.  The veteran should be afforded a VA 
spine examination to determine the current 
severity of her lumbar spine disability.  
The examiner should conduct an examination 
of all involved joints and document any 
limitation of motion, including any 
limitation of motion due to pain.  All 
planes of motion should be reported.  The 
claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.

2.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal.  If any 
benefits sought remain denied, the claimant 
should be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




